Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed on 12/9/21 have been considered.
Drawings
The drawings filed 12/9/21 are acceptable to the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkeby et al. (US 2013/0003998 A1).
Re claim 1: Kirkeby et al. teaches a virtual sound image control system comprising:
two-channel loudspeakers each configured to receive an acoustic signal and emit a
sound (paragraphs [0035-0036]); and
a signal processor (see discussion in paragraphs [0021, 0067 and 0068]) configured to generate the acoustic signal and output the acoustic signal to the two-channel loudspeakers so as to create a virtual sound image to be perceived by a user as a stereophonic sound image, (paragraph [0038])
the two-channel loudspeakers being arranged such that a first listening area and a
second listening area for the user are symmetric to each other with respect to a virtual plane including a virtual line segment connecting the two-channel loudspeakers together (see paragraph [0036] in which the loudspeakers, i.e. sound sources are positioned along a line that extends from the left to the right relative to the listener) ; and which as depicted in figure 1a, 1b provides a spatial sound image that includes listening areas that are symmetrical (above and below) with respect to the line that extends from left to right relative to the user. 
Re claim 4: See teaches in paragraphs [0046, 0057 and 0067] wherein the processing uses a transfer function [0057] for reducing crosstalk of sounds produced between the speakers (providing without spatial interference) between signals produced by the speakers [0046, 0067].
Re claim 5: note that the transfer functions used are head-related transfer function (paragraph [0057]) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden (US 2016/0295317 A1) in view of Schobben et al. (US 2008/02553591 A1).
Re claim 1: Van Der Linden teaches a virtual sound image control system comprising:
two-channel loudspeakers (figure 3a, elements 41a ad 41b) each configured to receive an acoustic signal and emit a sound; and
the two-channel loudspeakers being arranged such that a first listening area and a second listening area for the user are symmetric to each other with respect to a virtual plane including a virtual line segment connecting the two-channel loudspeakers together (see figure 3a which includes a virtual line that connects each of the speakers (41a, 41b) such that there is two listening areas (above and below as depicted by the sound waves which are symmetrical with respect to each other).  Van Der Linden however does not teach the claimed processor that generates the acoustic signals that are to be outputted by the speakers.  Scobben et al. teaches in a similar environment to incorporate a processor to provide signals that are used by sound generators (loudspeakers) to output acoustic signals (paragraph [0037]).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a processor into the arrangement of Van Der Linden to predictably provide a means that provides the signals to the loudspeakers for audio output.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claims 7-8:  The teaching of Van Der Linden is discussed above and incorporated herein.   Van Der Linden however does not teach that the sound image control system can be incorporated in a ceiling member (claim 7) or a table (claim 8).  Schobben et al. teaches in a similar environment that such sound imaging can be incorporated in a ceiling member or a table (paragraph [0042]) enabling a sound image presented to a listener to come from different locations relative to the listener.  It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to incorporate this teaching into the arrangement of Van Der Linden to predictably allow for the sound image presented to a listener to come from different locations relative to the listener.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
11. 	Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkeby et al. in view of Schobben et al. 
Re claims 7-8:  The teaching of Kirkeby et al.  is discussed above and incorporated herein.   Kirkeby et al. however does not teach that the sound image control system can be incorporated in a ceiling member (claim 7) or a table (claim 8).  Schobben et al. teaches in a similar environment that such sound imaging can be incorporated in a ceiling member or a table (paragraph [0042]) enabling a sound image presented to a listener to come from different locations relative to the listener.  It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to incorporate this teaching into the arrangement of Kirkeby et al. to predictably allow for the sound image presented to a listener to come from different locations relative to the listener.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
12. 	Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkeby et al. in view of JP 2012-231448 A (Sadahiro et al.).
Re claim 2:  the teaching of Kirkeby et al. is discussed above and incorporated herein.  Kirkeby et al. however does not teach that the loudspeakers are arranged one on top another in an upward/downward direction with an emission direction of the loudspeakers is a horizontal direction and the same direction as set forth.  Sadahiro et al. teaches in a similar environment of sound imaging a speaker arrangement as set forth (see figure 12 along with paragraphs [0038-0039], translation provided by applicant in parent application) that present an appropriate sound emission direction from the speakers as claimed to provide a sound image to a listener.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such speaker locations as taught in Sadahiro et al. in the arrangement of Kirkeby et al. to predictably provide an alternative arrangement of speakers that provide an appropriate sound image to a listener.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Re claim 3:  the teaching of Kirkeby et al. is discussed above and incorporated herein.  Kirkeby et al. however does not teach that the loudspeakers are side by side horizontally with an emission direction of the loudspeakers is a horizontal direction and the same direction as set forth.  Sadahiro et al. teaches in a similar environment of sound imaging a speaker arrangement as set forth (see figure 6 along with paragraphs [0027-0028], translation provided by applicant in parent application) that present a sound emission direction from the speakers as claimed to provide an appropriate sound image to a listener.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such speaker locations as taught in Sadahiro et al. in the arrangement of Kirkeby et al. to predictably provide an alternative arrangement of speakers that provide an appropriate sound image to a listener.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
13. 	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkeby et al. in view of Matsumoto et al.
The teaching of Kirkeby et al. is discussed above and incorporated herein.  Kirkeby et al. however does not teach as set forth in claim 6 that the processing unit includes a storage for source sound data.  Matsumoto et al. teaches in a similar environment that a processor (3) for processing stereophonic sound can include storage (27) for storing sound data (sound content storage) allowing easy access of the stored sound data since the data is internal to the controller.  It would have been obvious to one of ordinary skill in art to incorporate such a feature into the arrangement of Kirkeby et al. to predictably allow for easy access of the stored audio.  Therefor the claimed subject matter would have been obvious before the filing of the invention.       
Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        9/13/22